                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             Case No. 3:19-cv-00522-FDW-DSC

 SERIES 1 OF OXFORD INSURANCE
 COMPANY NC, LLC,

                Plaintiff,                              BUCKLEY LLP’S DISCLOSURE OF
                                                        CORPORATE AFFILIATIONS AND
                    v.                                  OTHER ENTITIES WITH A DIRECT
                                                        FINANCIAL INTEREST IN
 BUCKLEY LLP,                                           LITIGATION

                Defendant.


       Pursuant to Fed. R. Civ. P. 7.1, Defendant Buckley LLP, by and through the undersigned

counsel, makes the following disclosure:

1.     Is party a publicly held corporation or other publicly held entity?

                   Yes            No

2.     Does party have any parent corporations?

                   Yes            No

       If yes, identify all parent corporations, including grandparent and great-grandparent
       corporations: N/A

3.     Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?


                   Yes            No

       If yes, identify all such owners: N/A

4.      Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation?

                   Yes            No

5.     Is party a trade association?



      Case 3:19-cv-00522-FDW-DSC Document 11 Filed 10/31/19 Page 1 of 2
                  Yes            No

6.      If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditor’s committee: N/A

       This the 31st day of October, 2019.

                                             /s/ Mary Ellen Goode
                                             Joshua D. Davey (N.C. Bar No. 35246)
                                             Andrew D. Atkins (N.C. Bar No. 44188)
                                             McGuireWoods LLP
                                             201 N. Tryon Street, Suite 3000
                                             Charlotte, NC 28202
                                             Telephone: (704) 343-2000
                                             Facsimile: (704) 343-2300
                                             jdavey@mcguirewoods.com
                                             aatkins@mcguirewoods.com

                                             Mary Ellen Goode (N.C. Bar. No. 50733)
                                             McGuireWoods LLP
                                             434 Fayetteville Street, Suite 2600
                                             Raleigh, NC 27601
                                             Telephone: (919) 755-6600
                                             Facsimile: (919) 755-6900
                                             mgoode@mcguirewoods.com

                                             John K. Villa (pro hac vice forthcoming)
                                             William T. Burke (pro hac vice forthcoming)
                                             Elizabeth Wilson (pro hac vice forthcoming)
                                             Williams & Connolly LLP
                                             725 Twelfth Street, N.W.
                                             Washington, D.C. 20005
                                             Telephone: (202) 434-5000
                                             Facsimile: (202) 434-5029
                                             jvilla@wc.com
                                             wburke@wc.com
                                             ewilson@wc.com

                                             Attorneys for Defendant Buckley LLP




                                                2


      Case 3:19-cv-00522-FDW-DSC Document 11 Filed 10/31/19 Page 2 of 2
